Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 26, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  150581 & (16)                                                                                         Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 150581
                                                                     COA: 323978
                                                                     Ionia CC: 2013-015838-FC
  WILLIAM CARL KILBURN,                                                        2012-015596-FC
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issue and additional file number is
  GRANTED. The application for leave to appeal the November 12, 2014 order of the
  Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Ionia Circuit Court to determine whether
  the court would have imposed a materially different sentence under the sentencing
  procedure described in People v Lockridge, 498 Mich. 358 (2015). On remand, the trial
  court shall follow the procedure described in Part VI of our opinion. If the trial court
  determines that it would have imposed the same sentence absent the unconstitutional
  constraint on its discretion, it may reaffirm the original sentence. If, however, the trial
  court determines that it would not have imposed the same sentence absent the
  unconstitutional constraint on its discretion, it shall resentence the defendant. In addition,
  we VACATE the trial court’s November 21, 2014 order reinstating costs. The court did
  not have authority to sua sponte enter the order because the correction was not a clerical
  error under MCR 6.435(A), the judgment of sentence was not invalid within the meaning
  of MCR 6.429(A), and the amended version of MCL 769.1k does not apply to the court’s
  amended judgment of sentence issued September 29, 2014.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 26, 2016
          t0718
                                                                                Clerk